Opinion by
Doavdell,. J.
The bill in this case Avas filed on May 5, 1897, by the appellee against the appellants, Joe Sanders and J. B. Jernigan, to enforce a vendor’s lien. On July 21, 1897, the respondents filed a demurrer to the bill. No action Avas taken on this demurrer by the court, and AA'hile it Avas so on file, the court, on April 28, 1898, rendered a decree pro confesso against Sanders.
On the final submission of the cause, a decree Avas rendered granting the complainant the relief prayed for. From this decree the defendants appeal, and asign the rendition thereof as error.
On the present appeal, the court holds that it Avas error to render the decree pro confesso before disposing of the demurrer, and that this error must Avorlc a reversal of the final decree.
The decree is reversed and the cause remanded.